                 Case 1:18-cv-11642-VM-DCF Document 235 Filed 07/12/21 Page 1 of 1




        Toby S. Soli
        Tel 212.801.3196
        solit@gtlaw.com




        July 12, 2021

        VIA ECF
        Honorable Debra C. Freeman
        Magistrate Judge
        United States Courthouse
        500 Pearl Street
        New York, New York 10007
        Re:       Baliga v. Link Motion Inc. et al., 1:18-cv-11642 (S.D.N.Y.) (VM) (DCF)

        Dear Judge Freeman:

        Both Counsel for the Receiver and Counsel for Plaintiff Wayne Baliga respectfully request a
        seven-day extension of time to respond to Defendant Vincent Wenyong Shi’s motion to dissolve
        the preliminary injunction and discharge the receiver (Dkt. 230), from July 12 to July 19, 2021.
        Counsel for Shi consents to the Receiver’s requested extension and does not oppose Plaintiff’s
        requested extension.

        Respectfully submitted,


           GREENBERG TRAURIG, LLP                           SEIDEN LAW GROUP, LLP

           By: /s/ Toby S. Soli_________                    By: /s/ Amiad Kushner
               Toby S. Soli                                     Amiad Kushner
           MetLife Building                                     Andrew J. Sklar
           200 Park Avenue                                  322 Eighth Avenue, Suite 1704
           New York, New York 10166                         New York, NY 10001
           Telephone: (212) 801-9200                        Telephone: (646) 766-1763
           Email: solit@gtlaw.com                           Email: akushner@seidenlawgroup.com
                                                            Email: asklar@seidenlawgroup.com
           Counsel for Plaintiff
                                                            Counsel for Receiver

        cc: All counsel of record (via ECF)




ACTIVE 55836204v1
